—In a^ medical malpractice action, the defendant, Jae Y. Hong, appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated April 8, 1993, which granted the plaintiffs’ motion to renew or reargue, vacated a prior order of the same court, dated November 25, 1992, granting the appellant’s motion for summary judgment, and denied the motion.
Ordered that the order is affirmed, with costs.
The appellant’s contention that the court erred in granting the defendant Hong’s motion for renewal or reargument is without merit. Motions for reargument are addressed to the sound discretion of the Judge who decided the previous motion and may be granted upon a showing that the court overlooked or misapprehended the facts or law or for some reason mistakenly arrived at its earlier decision (see, Rodney v New York Pyrotechnic Prods. Co., 112 AD2d 410; Delcrete Corp. v Kling, 67 AD2d 1099). Here, questions of fact existed as to the actions of the appellant with respect to the infant plaintiff.
We have considered the appellant’s remaining contentions and find them to be without merit. Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.